Case

&_ Ww bd

Nn

Co Oo NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

b:19-cv-02345-AGR Document19 Filed 05/15/20 Pagelofi Page ID #:1442

Brian C. Shapiro

Attorney at Law: 192789

Law Offices of Lawrence D. Rohlfing
12631 East Imperial Highway, Suite C-115
Santa Fe Springs, CA 90670

Tel.: (562) 868-5886

Fax: (562) 868-5491

E-mail: rohlfing.office@rohlfinglaw.com

Attorneys for Plaintiff
Alice Lynn Twiford

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
ALICE LYNN TWIFORD, Case No.: 5:19-cv-02345-AGR
. ORDER OF DISMISSAL
Plaintiff,
VS.
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

The above captioned matter is dismissed with prejudice, each party to bear
its own fees, costs, and expenses.
IT IS SO ORDERED.

DATE: May 15, 2020 Ws h ki
CLA :

THE HONORABLE ALICIA§G. ROSENBERG
UNITED T TE M_ I TRATE JUDGE

 

 
